third party communication date of communication month dd yyyy cca_2015042908254501 id uilc number release date from sent wednesday date am to cc bcc subject re legal assistance conversion occurs through issuing a notice of conversion to the ultimate taxpayer or under sec_6231 and b by a person authorized to send such a conversion notice under delegation_order we then have one year from the date of conversion to issue a notices of deficiency to these ultimate taxpayers i r c f this assumes that the notice of inconsistent filing filed by converted sec_6231 if it doesn’t we can’t convert see example of sec_301 a d partnership issues that are being covers
